DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
1. The word “a” in line 6 should be changed to “an”.  
2. The word “is” in claim 7 should be changed to “are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an air sweeping blade” in the preamble.  However, in line 1-2 of claim 1, the limitation recites “shaft rotatably connected with a connecting rod…” (This limitation looks like the connecting rod is part of the blade because the connecting rod is positively recited).  It’s An air sweeping blade configured to connect with a connecting rod, the air sweeping blade comprising a blade body, and a connecting rod shaft on the blade body,…” 
Claim 1 recites “one end of the two ends of the connecting rod shaft is on the first side, and another end of the two ends of the connecting rod shaft though a assembly groove of the blade body continues along the blade body until it reaches the second side” in lines 5-7.  The word “end” implies that it is just an end point or an end surface.  Therefore, it is unclear how the another end of the shaft can continue along the blade body to the second side when the word “end” is an end point for an end surface.  Also it’s unclear what the word “it” refers to.  Examiner recommend applicant to amend these limitation to “the connecting rod shaft extending through an assembly groove of the blade body such that one end of the two ends of the connecting rod shaft is on the first side and another end of the two ends of the connecting rod shaft is on the second side”.
Claim 7 recites “multiple air sweeping blades according to claim 1” (which inherently include multiple connecting rod shafts).  However, claim 7 also recites “; and connecting rod shafts” in line 3.  It is unclear if “connecting rod shafts” refer back to the structure of connecting rod shafts that are part of the multiple air sweeping blades according to claim 1.  Examiner recommend applicant to amend line 3 of claim 7 to “…; and the connecting rod shafts”.
…provided on one of the multiple air sweeping blades”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art was CN 202267188 shown in attached machine translation.  Wu fails to teach the claimed limitation about “connecting rod shaft extending on the blade body and through a groove such that one end of the connecting rod shaft is on the first side and the second/another end of the connecting rod shaft is on the second side…”  There’s no motivation to modify the connecting rod shaft such that it extends from one end to the other end of the blade because doing so would change the configuration/shape of the blade body and different blade body configuration/shape would change flow characteristics (such as changing velocity or creating more turbulence) of airflow when the air sweeping blade guides airflow.  CN 202267188 also fails to teach relative orientation of the opening vs the flexible area as well as the relative sizes of length and width of the flexible area of blade (shown in equation) as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.